               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

CITY OF WAUWATOSA MUNICIPAL
COURT,

                      Plaintiff,                      Case No. 21-CV-253-JPS
v.

ERIC RYAN THOMPKINS,                                                 ORDER

                      Defendant.


        Defendant Eric Ryan Thompkins (“Defendant”), proceeding pro se,

removed this matter from the City of Wauwatosa Municipal Court (the

“municipal court”), and he filed a motion for leave to proceed in forma

pauperis. (Docket #1, #2). In order to allow a party to proceed without paying

the $402 filing fee, the Court must first decide whether the party has the

ability to pay the filing fee and, if not, whether the lawsuit states a claim for

relief. 28 U.S.C. §§ 1915(a), (e)(2)(B). Upon screening the party’s case, the

Court must dismiss the case if it is “frivolous or malicious,” fails to state a

claim upon which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. See 28 U.S.C. § 1915(e)(2)(B).

This Order addresses Defendant’s motion for leave to proceed without

prepaying the filing fee and screens his case.

1.      MOTION TO PROCEED IN FORMA PAUPERIS

        On the question of indigence, although Defendant need not show

that he is totally destitute, Zaun v. Dobbin, 628 F.2d 990, 992 (7th Cir. 1980),

the privilege of proceeding in forma pauperis “is reserved to the many truly

impoverished litigants who, within the District Court’s sound discretion,




     Case 2:21-cv-00253-JPS Filed 07/30/21 Page 1 of 6 Document 6
would remain without legal remedy if such privilege were not afforded to

them,” Brewster v. N. Am. Van Lines, Inc., 461 F.2d 649, 651 (7th Cir. 1972).

        In his motion,1 Defendant avers that he is unemployed, unmarried,

and has no dependents. (Docket #2 at 1). He has no source of income, and

he owns neither a home nor a car. (Id. at 2–3). The Court accepts that

Defendant is indigent. However, the inquiry does not end there; the Court

must also screen the action.

2.      SCREENING STANDARDS

        A claim is legally frivolous when it lacks an arguable basis either in

law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Hutchinson ex rel.

Baker v. Spink, 126 F.3d 895, 900 (7th Cir. 1997). The Court may dismiss a

claim as frivolous where it is based on an indisputably meritless legal

theory or where the factual contentions are clearly baseless. Neitzke v.

Williams, 490 U.S. 319, 327 (1989).

        To state a claim, a complaint must provide “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). In other words, the complaint must give “fair notice of what

the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). The allegations must “plausibly suggest

that the plaintiff has a right to relief, raising that possibility above a

speculative level.” Kubiak v. City of Chicago, 810 F.3d 476, 480 (7th Cir. 2016)

(internal citation omitted). Plausibility requires “more than a sheer

possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (citing Twombly, 550 U.S. at 556). In reviewing the complaint,



        In support of his motion to proceed without prepaying the filing fee,
        1

Defendant submitted the same financial-information form that he submitted for
his other pending cases before this Court. Thus, the case caption on the motion is
incorrect.
                              Page 2 of 6
     Case 2:21-cv-00253-JPS Filed 07/30/21 Page 2 of 6 Document 6
the Court is required to “accept as true all of the well-pleaded facts in the

complaint and draw all reasonable inferences in favor of the plaintiff.”

Kubiak, 810 F.3d at 480–81. However, the Court “need not accept as true

legal conclusions, or threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Brooks v. Ross, 578 F.3d 574, 581

(7th Cir. 2009) (citing Twombly, 550 U.S. at 555–56).

3.      RELEVANT ALLEGATIONS

        This case arises from an action filed against Defendant in the

municipal court, wherein Defendant was adjudicated guilty of a civil

“operating while intoxicated” offense (the “OWI”) in November 2007.

(Docket #4 at 3–4).2 As a result of being found guilty of the OWI, it appears

that Defendant was fined $1,000.00, which he was required to pay in order

have his driver’s license restored. (Id. at 4).

        On February 25, 2021, Defendant filed a “notice of removal” to the

U.S. District Court for the Eastern District of Wisconsin. (Docket #1).

Defendant did not attach a copy of the municipal-court docket. He

provided only a copy of the Wauwatosa Police Department’s (the “police

department”) incident report (dated September 15, 2007) and a series of

emails Defendant exchanged with the police department and the municipal

court whereby Defendant sought to obtain copies of his police records.

(Docket #1-1 at 1–12). The Court learned from the clerk of the municipal

court that Defendant provided no notice of removal to the municipal court;

the municipal court has no record of removal on its docket.

        Before this Court, Defendant brings two “motion[s] for order for

Rule 60 B.” (Docket #4, #5). Defendant argues that the City of Wauwatosa



        Defendant provided almost none of the record of this proceeding to the
        2

Court. The Court contacted the clerk of the municipal court to determine what
offense Defendant was charged with and the outcome of the proceeding.
                              Page 3 of 6
     Case 2:21-cv-00253-JPS Filed 07/30/21 Page 3 of 6 Document 6
(the municipal court and/or the police department) violated his Fourth and

Fifth Amendment rights by (1) conducting a warrantless stop, and

(2) failing to provide Defendant with “proper notice of trial.” (Docket #4 at

2–3). Defendant’s requests for relief include that the Court (1) void the

municipal court’s judgment against him pursuant to Federal Rule of Civil

Procedure 60(b)(4); (2) award Defendant $1,000.00; and (3) clear

Defendant’s arrest, police, and driving records. (Id. at 3–4).

4.      ANALYSIS

        The Court is obliged to give Defendant’s pro se allegations, “however

inartfully pleaded,” a liberal construction. See Erickson v. Pardus, 551 U.S.

89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). Here, the

Court has very little factual basis upon which to review Defendant’s case.

        To the extent that Defendant is asking the Court to review and void

the municipal court’s judgment of guilt against Defendant, this Court lacks

jurisdiction to do so. The Rooker-Feldman doctrine provides that “the

Supreme Court of the United States is the only federal court that may

review judgments entered by state courts in civil litigation.” Harold v. Steel,

773 F.3d 884, 885 (7th Cir. 2014); see also Rooker v. Fidelity Tr. Co., 263 U.S.

413 (1923). Thus, lower federal courts are prohibited from presiding “over

claims seeking review of state court judgments . . . no matter how erroneous

or unconstitutional the state court judgment may be.” Remer v. Burlington

Area Sch. Dist., 205 F.3d 990, 996 (7th Cir. 2000). Defendant’s judgment in

state court arose from a civil action, and this Court is prohibited from

reviewing it.

        Viewed with a liberal reading, Defendant’s filings arguably amount

to an original civil rights action brought under 42 U.S.C. § 1983, rather than

a removal action with accompanying motions. To state a claim for relief

under 42 U.S.C. § 1983, a plaintiff must allege that: (1) he was deprived of a

                              Page 4 of 6
     Case 2:21-cv-00253-JPS Filed 07/30/21 Page 4 of 6 Document 6
right secured by the Constitution or laws of the United States; and (2) the

deprivation was visited upon him by a person or persons acting under color

of state law. Buchanan-Moore v. County of Milwaukee, 570 F.3d 824, 827 (7th

Cir. 2009); Gomez v. Toledo, 446 U.S. 635, 640 (1980). Defendant has provided

the Court with next to no factual allegations as to state a claim for relief.

Defendant writes that his constitutional rights were violated, but he does

not explain how he was unlawfully pulled over in his vehicle or how he

was denied due process of law. Thus, Defendant has failed to state a claim

for relief.

5.       CONCLUSION

         For the reasons stated herein, Defendant’s case will be remanded to

the City of Wauwatosa Municipal Court, and his motion for leave to

proceed in forma pauperis will be denied as moot. The Court will also deny

Defendant’s pending motions, (Docket #4, #5), as moot.

         Accordingly,

         IT IS ORDERED that this case be and the same is hereby

REMANDED to the City of Wauwatosa Municipal Court;

         IT IS FURTHER ORDERED that Defendant’s motion for leave to

proceed in forma pauperis (Docket #2) be and the same is hereby DENIED as

moot; and

         IT IS FURTHER ORDERED that Defendant’s motions “for Order

for 60 B” (Docket #4, #5) be and the same are hereby DENIED as moot.

         The Clerk of the Court is directed to take all appropriate steps to

effectuate the remand of this case back to the City of Wauwatosa Municipal

Court.




                              Page 5 of 6
     Case 2:21-cv-00253-JPS Filed 07/30/21 Page 5 of 6 Document 6
   Dated at Milwaukee, Wisconsin, this 30th day of July, 2021.

                              BY THE COURT:



                              ____________________________________
                              J. P. Stadtmueller
                              U.S. District Judge




                         Page 6 of 6
Case 2:21-cv-00253-JPS Filed 07/30/21 Page 6 of 6 Document 6
